Citation Nr: 1727820	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-50 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to June 29, 2012, and in excess of 10 percent thereafter, for the service-connected bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jonny C. Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969 and in the Army National Guard from October 1978 to July 1995.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO, in pertinent part, granted service connection for bilateral hearing loss disability and assigned a noncompensable evaluation effective November 30, 2007.  The same decision also denied service connection for Type II diabetes mellitus.        

In July 2012, the RO awarded an increased 10 percent evaluation for bilateral hearing loss disability effective June 29, 2012; the issue remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2013, the Board remanded the issue of increased evaluation for bilateral hearing loss disability for further development and adjudication.  The Board affirmed the denial of the issue of service connection for Type II diabetes mellitus; consequently, the matter is no longer in appellate status.  

The Board takes limited jurisdiction of the issue of an initial evaluation in excess of 50 percent for PTSD for corrective action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The matter is addressed in further detail in the Remand potion of the decision below.  The matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







FINDINGS OF FACT

1.  Prior to June 29, 2012, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level II hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.

2.  From June 29, 2012, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and no more than Level III  hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating prior to June 29, 2012, and in excess of 10 percent thereafter, for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's issue of increased evaluation for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran seeks entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 29, 2012, and in excess of 10 percent thereafter.  A review of the record shows that the currently assigned ratings are appropriate and no higher ratings are warranted throughout the appeal period.  38 C.F.R. § 4.7

In this regard, prior to June 29, 2012, the Veteran was afforded a VA audiological examination in June 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
55
75
85
LEFT
10
0
55
90
90

The pure tone decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 55 in the right ear and 59 in the left ear.  Speech discrimination was 98 percent in the right and left ears.   

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level II designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Veteran was afforded a VA audiological evaluation in February 2010.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
60
80
80
LEFT
10
5
60
95
90

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 58 decibels in the right ear and 62 decibels in the left ear.  Speech discrimination was 84 percent in the right ear and 88 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level III and the left ear is assigned a Level III designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Veteran was afforded a VA audiological evaluation in November 2010.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
40
LEFT
10
10
15
40
70

The decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 23 in the right ear and 34 in the left ear.  Speech discrimination was 100 percent in the right ear and 96 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level I designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Veteran was afforded a VA audiological examination in January 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
60
75
75
LEFT
10
5
60
90
85

The decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 53 in the right ear and 60 in the left ear.  Speech discrimination was 84 percent in the right ear and 92 percent in left ear.   

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level II and the left ear is assigned a Level II designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

On June 29, 2012, the authorized audiological evaluation showed a decrease in hearing acuity.  Pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
85
85
LEFT
15
10
60
95
85

The decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 62 bilaterally.  Speech discrimination was 80 percent in the right ear and 88 percent in left ear.   

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level IV and the left ear is assigned a Level III designation under Table VI. These categories correspond with a 10 percent disability rating under Table VII. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Veteran was afforded another VA examination in June 2015.  The authorized audiological evaluation showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
85
80
LEFT
15
10
60
95
90

The decibel averages of frequencies 1000, 2000, 3,000, and 4,000 was 66 decibels in the right ear and 64 decibels in the left ear.  Speech discrimination was 88 percent in the right ear and 94 percent in left ear.   

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level III and the left ear is assigned a Level II designation under Table VI. These categories actually correspond with a noncompensable disability rating under Table VII and would not provide a rating in excess of 10 percent. 
38 C.F.R. § 4.85, Diagnostic Code 6100.  This was acknowledged by the RO, but they determined that sustained material improvement had not been shown.  See March 2017 supplemental statement of the case.  The Board shall not disturb the 10 percent rating at this juncture.  The Veteran's hearing loss also did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Board acknowledges the Veteran's complaints of difficulty understanding his wife if she is in another room, difficulty concentrating in meetings, difficulty hearing with background noise, and difficulty understanding the television.  According to the examinations in 2011, 2012, and 2015, the VA audiologists described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported to the VA examiner in 2011 that he had difficulty hearing when background noise was present.  On examination in 2012, the Veteran indicated he could not hear in traffic and misunderstood people when they asked him questions.  In 2015, he told the examiner that he had difficulty hearing his wife if she was in the other room, difficulty concentrating in meetings, and being unable to understand television.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran's statements are competent evidence as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  

The record shows the Veteran has been wearing hearing aids for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that a compensable evaluation would be warranted prior to June 29, 2012, or in excess of 10 percent thereafter.   Fenderson, supra; Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating prior to June 29, 2012, and in excess of 10 percent thereafter, for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation prior to June 29, 2012, and in excess of 10 percent thereafter, for the service-connected bilateral hearing loss, is denied.


REMAND

In July 2012, the RO granted service connection for PTSD and assigned a 10 percent rating effective from January 20, 2009.  The Veteran disagreed with the initial 10 percent rating in an October notice of disagreement (NOD).  The RO did not responsively issue a statement of the case on that issue.  Instead, in September 2014, the RO increased the disability rating to 30 percent retroactive to the original grant of service connection, indicating it was a "total grant of the benefit sought on appeal."   Additional evidence was received and the 30 percent rating was then continued in December 2014.  The Veteran again filed a disagreement with the 30 percent rating in December 2015.  In March 2017, the RO granted a 50 percent rating retroactive to the original grant of service connection once again indicating that it was a "total grant of the benefit sought on appeal."  

The Board acknowledges that the Veteran indicated in the October 2012 NOD that his PTSD symptoms were consistent with an evaluation of 30 or 50 percent disabling and in the December 2015 NOD that a 50 percent rating was sought; however, he is a layperson without the appropriate medical training and expertise.  He is not competent to determine the severity of his PTSD disability in terms of the applicable rating criteria.  Since a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the Board finds that his claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matters for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of an initial rating in excess of 50 percent for PTSD, is necessary.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects the appeal as to these issues, the issues must be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


